UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4157


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURTIS DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00052-RJC-2)


Submitted:   August 12, 2013                 Decided:   August 16, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Darwin Snow, THE SNOW LEGAL GROUP, PLLC, Charlotte,
North  Carolina,   for  Appellant.  Elizabeth   Freeman  Greene,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Curtis Davis pled guilty to two counts of possession

with    intent       to    distribute    cocaine,      21   U.S.C.       § 841(b)(1)(C)

(2006), and one count of conspiracy to possess with intent to

distribute       crack      cocaine,     21   U.S.C.    § 846      (2006).          He   was

sentenced to 180 months in prison.                     Davis now appeals.                His

attorney       has    filed       a   brief   in   accordance         with     Anders     v.

California,      386       U.S.   738   (1967),    claiming       that       the   district

court    gave    an       insufficient    explanation       for    the       sentence    but

stating that there are no meritorious issues for appeal.                             Davis

was advised of his right to file a pro se supplemental brief but

has not filed such a brief.              We affirm.

               We review a sentence for reasonableness, applying an

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                               Id.

We     first    must       determine     whether    there       was      a    significant

procedural error, such as failing to correctly calculate the

defendant’s advisory Guidelines range, failing to consider the

applicable 18 U.S.C. § 3553(a) (2006) factors, or failing to

sufficiently explain the selected sentence.                         United States v.

Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).                       With respect to the

explanation of the sentence, the court “must place on the record

an ‘individualized assessment’ based on the particular facts of

                                              2
the case before it.”           United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).         If the sentence is free of procedural error,

we then review the substantive reasonableness of the sentence.

Lynn, 592 F.3d at 575.           This review requires us to consider the

totality    of    the    circumstances           and    to   decide       “whether      the

sentence was reasonable -- i.e., whether the [d]istrict [j]udge

abused his discretion in determining that the § 3553(a) factors

supported” the selected sentence.                Gall, 552 U.S. at 56.

            We    hold   that    the   district         court    did    not     abuse   its

discretion in imposing the 180-month sentence.                         The court fully

complied with the required procedures, providing a sufficiently

individualized assessment and appropriately taking into account

pertinent     § 3553(a)        factors.          In     explaining        the     selected

sentence,     the     court     discussed        at     length     Davis’        extensive

criminal    history      and   expressed        its    concern    that     the     instant

offenses were very serious.            These factors, the court concluded,

required a sentence that would protect the public from further

crimes.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Davis’ convictions and sentence.                            This court

requires that counsel inform Davis, in writing, of the right to

petition    the     Supreme    Court   of       the    United    States    for     further

review.     If Davis requests that a petition be filed, but counsel

                                            3
believes that such a petition would be frivolous, then counsel

may     move     in   this     court   for    leave      to    withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on Davis.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the    court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       4